Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In re Shire PLC, Baxter International Inc.,                   Original Mandamus Proceeding
Baxalta Incorporated, and ViroPharma Inc.
                                                        Opinion delivered by Justice Burgess, Chief
No. 06-21-00016-CV                                      Justice Morriss and Justice Stevens
                                                        participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.



                                                        RENDERED AUGUST 6, 2021
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk